OFFICE   OF   THE   ATTORNEY     GENERAL    OF TEXAS
                           AUSTIN




                                         April 25, I.939

Iron.L. P. Heard
County Auditor
Bell County
Belton, Texss




                                          1   ahwld   be




in Jail and further helda that the county 1s legally
liable to the oiwaty attorn~~fcor the -t     wlthbeld
rrom his salary, (14ir,Spe6lfloall~ pofnted out illthi
opinion.
Ron. L. P. Heard, April 25, 1939, Pafe 2


          We respectfully enclose herewith a copy of
opinion No. O-409, above referred to.
         Trusting that this answers your ln.glry, we
are

                               Very truly yours
                          ATTORWEYGBNERAL OFTEXAS

                                  '.(.SlRned
                                           1
                          BY
                                         Wm. J:‘Fanning
                                              Assistant


                                    “.

WJF:AW


(Signed) Gerald C. Mann
ATTCRNEYGENERAL OFTEXAS